

Exhibit 10.1


AMENDMENT NO. 2
TO THE
THIRD AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT BETWEEN PACIFIC
COAST ENERGY COMPANY LP AND
BREITBURN MANAGEMENT COMPANY, LLC
This Amendment No. 2 to the Third Amended and Restated Administrative Services
Agreement, as amended (the “ASA”) by and between Pacific Coast Energy Company
LP, a Delaware limited partnership (“PCEC”), and BreitBurn Management Company,
LLC, a Delaware limited liability company (“BreitBurn Management” and
collectively with PCEC, the “Parties” and each, a “Party”), is dated as of June
30, 2014 (this “Amendment”). Capitalized terms used herein and not otherwise
defined are used as defined in the ASA.
W I T N E S S E T H
WHEREAS, PCEC and BreitBurn Management desire to amend certain provisions of the
ASA with respect to the initial term of the ASA.
NOW, THEREFORE, for and in consideration of the benefits set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, PCEC and BreitBurn Management hereby agree as follows:
I.
AMENDMENT.



Section 7.1 Term of the ASA is hereby deleted in its entirety and replaced by
inserting a new Section 7.1 thereof that reads as follows:
“The initial term of this Agreement shall be from the Effective Date through
December 31, 2014; provided, however, that in the absence of written notice
delivered to the other party by either party to this Agreement of the intention
not to continue under the terms of this Agreement, given no later than the day
that is 150 days before December 31, 2014, and each successive anniversary
thereof, and provided that a mutually agreeable Fixed Fee has been determined in
accordance with Section 4.1(b) for the applicable extended term, the term of
this Agreement shall be extended for one additional calendar year until either
or both parties have given notice of their intention to terminate. It is the
intention of this “evergreen” extension clause that each party have at least 150
days notice of the other party’s intention not to continue under this
Agreement.”
II.
MISCELLANEOUS.



1.Successors and Assigns. This Amendment shall be binding upon, and shall enure
to the benefit of, each of the Parties, and their respective successors and
assigns.


2.Full Force and Effect. Except to the extent modified hereby, the ASA shall
remain in full force and effect.



--------------------------------------------------------------------------------






3.Governing Law. This Amendment shall be interpreted in accordance with the laws
of the State of Delaware (without regard to conflict of laws principles), all
rights and remedies being governed by such laws.


4.Execution in Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.


[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the day and year first above written.
 
PACIFIC COAST ENERGY COMPANY LP
 
 
 
 
By: PCEC (GP) LLC, its general partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Randall H. Breitenbach
 
Name: Randall H. Breitenbach
 
Title: Chief Executive Officer
 
 
 
 
BREITBURN MANAGEMENT COMPANY, LLC
 
 
 
 
By: BreitBurn Energy Partners L.P., its sole member
 
By: BreitBurn GP, LLC
 
 
 
 
By:
/s/ Halbert S. Washburn
 
Name: Halbert S. Washburn
 
Title: Chief Executive Officer












3